Citation Nr: 1336787	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post left knee partial meniscectomy and debridement.

2. Entitlement to a rating in excess of 10 percent for status post right knee chondroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the RO. In that rating decision, the RO denied entitlement to ratings in excess of 10 percent for the left and right knee disabilities. 

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. In August 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to a rating in excess of 10 percent for status post left knee partial meniscectomy and debridement.

2. In August 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to a rating in excess of 10 percent for status post right knee chondroplasty.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to a rating in excess of 10 percent for status post left knee partial meniscectomy and debridement have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2. The criteria for withdrawal of the appeal of the claim of entitlement to a rating in excess of 10 percent for status post right knee chondroplasty have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, in an August 2013 statement, the Veteran withdrew the claim of entitlement to ratings in excess of 10 percent for the left and right knee disabilities. Hence, there remain no allegations of errors of fact or law for appellate consideration in this regard.  

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeal is dismissed. 


ORDER

The issues on appeal are dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


